851 F.2d 1500
271 U.S.App.D.C. 273
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald E. BOWMAN, Appellant,v.T. Rowe PRICE, Associates, Inc.
No. 87-7189.
United States Court of Appeals, District of Columbia Circuit.
May 3, 1988.

Before BUCKLEY and SENTELLE, Circuit Judges, and EDMUND L. PALMIERI,* United States Senior District Judge for the Southern District of New York.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel for the parties.  The court has reviewed the issues presented and finds that the appeal occasions no need for a published opinion.  See D.C.Cir.R. 14(c).  Substantially for the reasons stated by the district court in its August 25, 1987 Order, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 294(d)